[Cite as State v. Welch, 2012-Ohio-3351.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 95577


                                      STATE OF OHIO
                                                            PLAINTIFF-APPELLEE

                                                            vs.

                                            LEE WELCH
                                                            DEFENDANT-APPELLANT




                                      JUDGMENT:
                                  APPLICATION DENIED


                              Cuyahoga County Common Pleas Court
                                     Case No. CR-529812
                                   Application for Reopening
                                      Motion No. 454708


            RELEASE DATE:                   July 24, 2012
APPELLANT

Lee Welch, Pro Se
No. 590-660
Mansfield Correctional Institution
P.O. Box 788
Mansfield, Ohio 44901

ATTORNEYS FOR APPELLEE

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: Mary McGrath, Esq.
Assistant Prosecuting Attorney
1200 Ontario Street
Cleveland, Ohio 44113
JAMES J. SWEENEY, P.J.:

       {¶1} Lee Welch has filed an application for reopening pursuant to App.R. 26(B).

Welch seeks to reopen the appellate judgment rendered in State v. Welch, 8th Dist. No.

95577, 2011-Ohio-3243, which affirmed his conviction for multiple sexual offenses, but

remanded for resentencing. We decline to grant the application for reopening.

       {¶2} App.R. 26(B)(2)(b) requires that Welch establish “a showing of good cause

for untimely filing if the application is filed more than 90 days after journalization of the

appellate judgement,” which is subject to reopening. The Supreme Court of Ohio, with

regard to the 90-day deadline provided by App.R.26(B)(2)(b), has firmly established that:

       We now reject [the applicant’s] claims that those excuses gave good cause
       to miss the 90-day deadline in App. R. 26(B). * * * Consistent enforcement
       of the rule’s deadline by the appellate courts in Ohio protects on the one
       hand the state’s legitimate interest in the finality of its judgments and
       ensures on the other hand that any claims of ineffective assistance of
       appellate counsel are promptly examined and resolved.

       Ohio and other states “may erect reasonable procedural requirements for
       triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
       (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
       Ohio has done by creating a 90-day deadline for the filing of applications to
       reopen. * * *

       The 90-day requirement in the rule is “applicable to all appellants,” State v.
       Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d 722, and [the
       applicant] offers no sound reason why he — unlike so many other Ohio
       criminal defendants — could not comply with that fundamental aspect of
       the rule.
(Emphasis added.) State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d

861, ¶ 7-9. See also State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d

970; State v. Cooey, 73 Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v.

Reddick, 72 Ohio St.3d 88, 1995-Ohio-249, 647 N.E.2d 784.

       {¶3} Welch is attempting to reopen the appellate judgment journalized on June

30, 2011. The application for reopening was not filed until May 2, 2012, more than 90

days after journalization of the appellate judgment in Welch. Welch has failed to argue or

establish any “good cause” under App.R. 26(B)(2)(b) for failing to file his application

within the time limit set by the rule.    Gumm, at ¶ 7. See also Lamar.         Thus, his

application is untimely.

       {¶4} Accordingly, this court denies the application to reopen.



_______________________________________________
JAMES J. SWEENEY, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN ANN GALLAGHER, J., CONCUR